  3IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


ANDREW CLARKE and                       )
BEVERLY ELAINE CORBIN,                  )
                                        )
       Plaintiffs,                      )
                                        )            CIVIL ACTION NO.
       v.                               )             2:17cv730-MHT
                                        )                  (WO)
RAY D. GOODSON, et al.,                 )
                                        )
       Defendants.                      )

                                      ORDER

       This     cause      is   now     before       the     court     on     the

plaintiffs' notice of appeal (doc. no. 43).                           Although

the plaintiffs paid the filing fee at the inception of

this    case,     the      plaintiffs         have     not      submitted     the

required appellate filing fee.                   As the appeal cannot

proceed       without      either     the     filing      fee    or   an    order

allowing the appeal to proceed in forma pauperis, the

court will treat the notice of appeal as a motion to

proceed on appeal in forma pauperis.

       28 U.S.C. § 1915(a) provides that, "An appeal may

not    be     taken   in    forma     pauperis       if    the    trial     court
certifies     in   writing    that       it   is    not    taken   in   good

faith."      In making this determination as to good faith,

a court must use an objective standard, such as whether

the appeal is "frivolous," Coppedge v. United States,

369   U.S.    438,   445     (1962),      or       "has   no    substantive

merit."      United States v. Bottoson, 644 F.2d 1174, 1176

(5th Cir. Unit B May 15, 1981) (per curiam); see also

Rudolph v. Allen, 666 F.2d 519, 520 (11th Cir. 1982)

(per curiam); Morris v. Ross, 663 F.2d 1032 (11th Cir.

1981).    Applying this standard, this court is of the

opinion, for the reasons stated in the recommendation

of the magistrate judge, that the plaintiffs' appeal is

without a legal or factual basis and, accordingly, is

frivolous and not taken in                good faith.           See, e.g.,

Rudolph v. Allen, supra; Brown v. Pena, 441 F. Supp.

1382 (S.D. Fla. 1977), aff'd without opinion, 589 F.2d

1113 (5th Cir. 1979).

                                  ***

      Accordingly,    it     is   ORDERED      that       the   plaintiffs'


                                     2
motion   to   proceed   on   appeal   in   forma   pauperis   is

denied; and that the appeal in this cause is certified,

pursuant to 28 U.S.C. § 1915(a), as not taken in good

faith.

    DONE, this the 26th day of October, 2018.

                                /s/ Myron H. Thompson
                             UNITED STATES DISTRICT JUDGE




                               3
